Case 3:18-cv-00406-REP Document 407 Filed 06/04/20 Page 1 of 3 PageID# 13894



                       THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division


RENEE GALLOWAY, et al.,                      )
                                             )
                      Plaintiffs,            )
                                             )
       v.                                    )       Civil Action No. 3:18-cv-406 (REP)
                                             )
BIG PICTURE LOANS, LLC, et al.,              )
                                             )
                      Defendants.            )


               MATT MARTORELLO’S CONSENT MOTION FOR LEAVE
                          TO EXCEED PAGE LIMIT

       Matt Martorello (“Martorell”), by counsel, and with the consent of Plaintiffs, respectfully

moves this Court for leave to exceed the page limit set forth at E.D. Va. Loc. R. 7(F)(3) for his

Memorandum in Support of Matt Martorello’s Renewed Motion to Dismiss.                 Specifically,

Martorello seeks a total of forty-five (45) pages as opposed to the thirty (30) page limit provided

by the Local Rules. This request is subject to a reciprocal extension of page limit for Plaintiffs.

A proposed order is filed herewith. The basis for this motion is more fully set forth in the

accompanying memorandum of law.

Dated: June 4, 2020                          Respectfully submitted,

                                                  /s/ John M. Erbach
                                                  Hugh M. Fain, III (VSB No 26494)
                                                  hfain@spottsfain.com
                                                  M.F. Connell Mullins, Jr. (VSB No. 47213)
                                                  cmullins@spottsfain.com
                                                  John M. Erbach (VSB No. 76695)
                                                  jerbach@spottsfain.com
                                                  SPOTTS FAIN PC
                                                  411 E Franklin Street
                                                  Suite 600
                                                  Richmond, VA 23219
Case 3:18-cv-00406-REP Document 407 Filed 06/04/20 Page 2 of 3 PageID# 13895



                                         Tel: (804) 697-2044
                                         Fax: (804) 697-2144
                                         jerbach@spottsfain.com

                                         Richard Lawrence Scheff (pro hac vice)
                                         Jonathan P. Boughrum (pro hac vice)
                                         Michael C. Witsch (pro hac vice)
                                         ARMSTRONG TEASDALE LLP
                                         2005 Market Street, 29th Floor
                                         One Commerce Square
                                         Philadelphia, PA 19103
                                         Tel: (267) 780-2012
                                         Fax: (215) 405-9070
                                         rlscheff@armstrongteasdale.com
                                         jboughrum@armstrongteasdale.com
                                         mwitsch@armstrongteasdale.com

                                         Michelle L. Alamo (pro hac vice)
                                         ARMSTRONG TEASDALE LLP
                                         4643 S Ulster Street, Suite 800
                                         Denver, CO 80237
                                         Tel: (720) 722-7189
                                         Fax: (720) 200-0679
                                         malamo@armstrongteasdale.com

                                         Attorneys for Defendants MATT
                                         MARTORELLO




                                     2
Case 3:18-cv-00406-REP Document 407 Filed 06/04/20 Page 3 of 3 PageID# 13896



                               CERTIFICATE OF SERVICE

        The undersigned counsel certifies that on this 4th day of June, 2020, the foregoing was
filed using the Court’s CM/ECF system, thereby serving a copy on all counsel of record
electronically.

                                                          By: /s/ John M. Erbach
                                                          John M. Erbach (VSB No. 76695)
                                                          Email: jerbach@spottsfain.com
                                                          SPOTTS FAIN PC
                                                          411 East Franklin Street, Suite 600
                                                          Richmond, VA 23219
                                                          (804) 697-2000 (Telephone)
                                                          (804) 697-2100 (Facsimile)




                                              3
